Morton, J.
1. The statement made by the witness Lynch, after he had helped Boyle into the house, “ that the platform had not been safe for six weeks previously,” was rightly excluded. It was mere hearsay evidence. It did not tend to contradict Lynch, because he had not testified as to the condition of the platform. It was not admissible as a part of the conversation in the hack, to which Lynch had testified, because it was not shown to have been a part or continuation of that conversation. There is nothing in the bill of exceptions to show that the other parts of the conversation in the house were not properly excluded for the same reasons.
2. The only other exception alleged at the trial, and now insisted upon, was to the admission of the testimony of the defendants that they had no knowledge or information that the platform was defective or unsafe. The defendants might be held liable upon the ground that, it being their duty to build and maintain the platform, they had built it in a negligent manner, or that they knew, or by the exercise of reasonable diligence might have known, that it had become unsafe. The fact that they did not know it would not necessarily be a defence; but they had the right to show that fact by any competent evidence, in order to meet the claim of the plaintiff that they had put her intestate to work upon a platform which they knew, or ought to have known, to be defective. It does not appear that Í6 was admitted or used for any other purpose.

Exceptions overruled.